 

Exhibit 10.2

 

KULR TECHNOLOGY CORPORATION

 

LICENSE AND DEVELOPMENT AGREEMENT

 

This License and Development Agreement (“Agreement”) is entered into as
effective as of April 15th, 2013 by and between Kulr Technology Corporation, a
Delaware corporation (“Kulr”) and Energy Science Laboratories, Inc. (“ESLI”).

 

BACKGROUND

 

WHEREAS, ESLI and Kulr intend Kulr to be the commercialization arm of ESLI for
all of its Thermal Management Technologies (as defined below). In this effort,
ESLI wishes to license its existing thermal technologies to Kulr in exchange for
a significant stake in Kulr (as provided by the restricted stock purchase
agreement attached hereto as Exhibit B). Additionally, ESLI wishes to further
develop the Thermal Management Technologies on behalf of Kulr to have Kulr
provide products to the market; in this regard, ESLI and Kulr intends to have
ESLI provide development and consulting services to Kulr as described herein and
by the consulting agreement attached hereto as Exhibit A; and

 

WHEREAS, ESLI intends to license to Kulr all of its interest in the technology,
related know-how, and the business and industry relationships in thermal
management, thermal storage, heat dissipation and related technologies , whether
tangible or intangible (collectively, the “Thermal Management Technologies”),
and any and all technology, processes, know-how, inventions and other
intellectual property related thereto (the “Thermal Intellectual Property”).

 

AGREEMENT

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1.    License.

 

(a)   ESLI hereby grants to Kulr and its affiliates an irrevocable, exclusive
(exclusive even as to ESLI), fully paid, royalty free, sublicensable, world-wide
license to use, make, have made, develop, create derivative works, sell, offer
to sell, import products and/or services which use all or a portion of the
Thermal Management Technologies and Thermal Intellectual Property for all
markets other than military, aerospace, and defense applications.

 

(b)   ESLI represents and warrants that it holds full right, title and interest
to the Thermal Intellectual Property, free of any liens or encumbrances and that
it has not assigned the Thermal Intellectual Property or any rights conferred
thereby or any claim or cause of action it may have thereunder to any third
party. ESLI further represents and warrants that it has not received notice from
any party asserting or alleging that the Thermal Intellectual Property or ESLI’s
use of the Thermal Intellectual Property infringes upon the rights of any other
party or violates any law.

 

 

 

 

(c)   ESLI shall fully defend, indemnify and hold harmless Kulr, its officers,
members, employees, agents and their respective successors and assigns, during
and after the term hereof, from and against any and all liabilities, claims,
causes of action, suits, damages and expenses (including costs and expenses of
counsel) arising out of or resulting from (1) any breach by ESLI of the
representations or warranties or (2) the sale, distribution, importation or
manufacture of products incorporating Thermal Intellectual Property, or (3) the
use or sublicense of the Thermal Intellectual Property.

 

2.    Services and Compensation. ESLI agrees to execute the consulting agreement
attached here to as Exhibit A and perform for Kulr the services described
therein (the “Services”), and Kulr agrees to pay ESLI the compensation described
in the consulting agreement attached hereto for ESLI’s performance of the
Services.

 

3.    Confidentiality.

 

(a) Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of
Kulr, technical data, trade secrets or know-how, including but not limited to
research, product plans or other information regarding Kulr’s products or
services and markets therefor, customer lists and customers (including but not
limited to customers of Kulr on whom ESLI called or with whom ESLI became
acquainted during the term of this Agreement), software, developments,
inventions, processes, formulas, technology, designs, drawing, engineering,
hardware configuration information, marketing, finances or other business
information. Confidential Information does not include information that (i) is
known to ESLI at the time of disclosure to ESLI by Kulr as evidenced by written
records of ESLI, (ii) has become publicly known and made generally available
through no wrongful act of ESLI or (iii) has been rightfully received by ESLI
from a third party who is authorized to make such disclosure.

 

(b) Nonuse and Nondisclosure. ESLI will not, during or after to the term of this
Agreement, (i) use Confidential Information for any purpose whatsoever other
than the performance of the Services on behalf of Kulr or (ii) disclose
Confidential Information to any third party. ESLI agrees that all Confidential
Information will remain the sole property of Kulr. ESLI also agrees to take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information, including but not limited to having each of ESLI’s employees and
contractors, if any, with access to any Confidential Information execute a
nondisclosure agreement in the form acceptable to Kulr. Without Kulr’s prior
written approval, ESLI will not directly or indirectly disclose to anyone the
existence of this Agreement or the fact that ESLI has this arrangement with
Kulr.

 

 2 

 

 

(c) Former Client Confidential Information. ESLI agrees that ESLI will not,
during the term of this Agreement, improperly use or disclose any proprietary
information or trade secrets of any former or current client or employer of ESLI
or other person or entity with which ESLI has an agreement or duty to keep in
confidence information acquired by ESLI, if any. ESLI also agrees that ESLI will
not bring onto Kulr’s premises any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

 

(d) Third-Party Confidential Information. ESLI recognizes that Kulr has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Kulr’s part to maintain the
confidentiality of the information and to use it only for certain limited
purposes. ESLI agrees that, during the term of this Agreement and thereafter,
ESLI owes Kulr and such third parties a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
the Services for Kulr consistent with Kulr’s agreement with such third party.

 

(e) Return of Materials. Upon the termination of this Agreement, or upon Kulr’s
earlier request, ESLI will deliver to Kulr all of Kulr’s property, including but
not limited to all electronically stored information and passwords to access
such property, or Confidential Information that ESLI may have in ESLI’s
possession or control.

 

4.    Ownership.

 

(a) Assignment. ESLI agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, discovered, developed or reduced to practice by ESLI, solely
or in collaboration with Kulr or others, during the term of this Agreement that
relate in any manner to thermal management, thermal storage, heat dissipation or
related technologies (collectively, “Inventions”), are the sole property of
Kulr. ESLI also agrees to assign (or cause to be assigned) and hereby assigns
fully to Kulr all Inventions and any copyrights, patents, mask work rights or
other intellectual property rights relating to all Inventions.

 

(b) Patent Applications and License Back of Thermal Management Technologies.
Notwithstanding anything herein to the contrary, Kulr may file all such United
States and foreign patent applications, amendments, supplements, continuations,
and divisions, all of which may be available for public review, as it deems
appropriate with respect to the Thermal Management Technologies and related
technology licensed hereunder, provided, however, prior to any such filing Kulr
must (i) obtain ESLI consent, which may not be unreasonably withheld, and (ii)
license or assign to ESLI the rights to use all inventions disclosed in the
patent applications for any Thermal Management Technologies licensed hereunder. 

 

 3 

 

 

(c) Further Assurances. ESLI agrees to assist Kulr, or its designee, at Kulr’s
expense, in every proper way to secure Kulr’s rights in Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions in any and all countries, including the disclosure to
Kulr of all pertinent information and data with respect to all Inventions, the
execution of all applications, specifications, oaths, assignments and all other
instruments that Kulr may deem necessary in order to apply for and obtain such
rights and in order to assign and convey to Kulr, its successors, assigns and
nominees the sole and exclusive right, title and interest in and to all
Inventions, and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions. ESLI also agrees that ESLI’s
obligation to execute or cause to be executed any such instrument or papers
shall continue after the termination of this Agreement.

 

(d) Pre-Existing Materials. Subject to Section 4(a) of this Agreement, ESLI
agrees that if, in the course of performing the Services, ESLI incorporates into
any Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by ESLI or in which ESLI has an interest, (i) ESLI will inform Kulr, in
writing before incorporating such invention, improvement, development, concept,
discovery or other proprietary information into any Invention, and (ii) Kulr is
hereby granted a nonexclusive, royalty-free, perpetual, sublicensable,
irrevocable, worldwide license to make, have made, modify, use and sell such
item as part of or in connection with such Invention. ESLI will not incorporate
any invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Kulr’s prior
written permission.

 

(e) Attorney-in-Fact. ESLI agrees that, if Kulr is unable because of ESLI’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure ESLI’s signature for the purpose of applying for or pursuing
any application for any United States or foreign patents or mask work or
copyright registrations covering the Inventions assigned to Kulr in Section 4(a)
of this Agreement, then ESLI hereby irrevocably designates and appoints Kulr and
its duly authorized officers and agents as ESLI’s agent and attorney-in-fact, to
act for and on ESLI’s behalf to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyright and mask work registrations with the same legal force and
effect as if executed by ESLI.

 

5.    Conflicting Obligations.

 

(a) Conflicts. ESLI certifies that ESLI has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement or
that would preclude ESLI from complying with the provisions of this Agreement.
ESLI will not enter into any such conflicting agreement during the term of this
Agreement.

 

(b) Substantially Similar Designs. In view of ESLI’s access to Kulr’s trade
secrets and proprietary know-how, ESLI agrees that ESLI will not, without Kulr’s
prior written approval, assist third parties in designing lighting and
illumination sources or agents during or at any time after the term of this
Agreement. ESLI acknowledges that the obligations in this Section 5 are
ancillary to ESLI’s nondisclosure obligations under Section 3 of this Agreement.

 

 4 

 

 

6.    Reports. ESLI agrees that ESLI will, from time to time during the term of
this Agreement or any extension thereof, keep Kulr advised as to ESLI’s progress
in performing the Services under this Agreement. ESLI further agrees that ESLI
will, as requested by Kulr, prepare written reports with respect to such
progress. Kulr and ESLI agree that the time required to prepare such written
reports will be considered time devoted to the performance of the Services.

 

7.    Term and Termination.

 

(a) Term. The term of this Agreement will begin on the date of this Agreement
and will continue until termination as provided in Section 7(b) of this
Agreement.

 

(b) Termination. This Agreement may be terminated upon mutual agreement of the
Parties. Kulr may terminate this Agreement immediately and without prior notice
if ESLI refuses to or is unable to perform the Services or is in breach of any
material provision of this Agreement.

 

(c) Survival. Upon such termination, all rights and duties of Kulr and ESLI
toward each other shall cease except:

 

(i) Kulr will pay, within 30 days after the effective date of termination, all
amounts owing to ESLI for Services completed and accepted by Kulr prior to the
termination date and related expenses, if any, submitted in accordance with
Kulr’s policies and in accordance with the provisions of Section 2 of this
Agreement; and

 

(ii) Section 1 (License), Section 3 (Confidentiality), Section 4 (Ownership),
Section 5 (Conflicting Obligations), Section 7(c) (Survival),
Section 8 (Indemnification), Section 9 (Nonsolicitation) and Section 10
(Miscellaneous) will survive termination of this Agreement.

 

8.    Indemnification. ESLI agrees to indemnify and hold harmless Kulr and its
directors, officers and employees from and against all taxes, losses, damages,
liabilities, costs and expenses, including attorneys’ fees and other legal
expenses, arising directly or indirectly from or in connection with (i) any
negligent, reckless or intentionally wrongful act of ESLI or ESLI’s assistants,
employees or agents, (ii) any breach by the ESLI or ESLI’s assistants, employees
or agents of any of the covenants contained in this Agreement, (iii) any failure
of ESLI to perform the Services in accordance with all applicable laws, rules
and regulations, or (iv) any violation or claimed violation of a third party’s
rights resulting in whole or in part from Kulr’s use of the work product of ESLI
under this Agreement.

 

9.    Non-solicitation. From the date of this Agreement until 12 months after
the termination of this Agreement (the “Restricted Period”), ESLI will not,
without Kulr’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of Kulr or its affiliates to terminate
employment with, or cease providing services to, Kulr or its affiliates. During
the Restricted Period, ESLI will not, whether for ESLI’s own account or for the
account of any other person, firm, corporation or other business organization,
intentionally interfere with any person who is or during the period of ESLI’s
engagement by Kulr was a partner, supplier, customer or client of Kulr or its
affiliates.

 

 5 

 

 

10.  Miscellaneous.

 

(a) Governing Law. This Agreement will be governed by, and its provisions
construed in accordance with, the laws of the State of California, as applied to
contracts between California residents entered into and to be performed entirely
within California, without regard to the conflict of law principles thereof. The
parties hereby consents to the personal jurisdiction of the state and state and
federal courts located in Santa Clara, California.

 

(b) Assignability. Except as otherwise provided in this Agreement, ESLI may not
sell, assign or delegate any rights or obligations under this Agreement. Kulr,
upon a change in control, may assign this Agreement.

 

(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

 

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, ESLI agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of Section 3 (Confidentiality), Section 4 (Ownership),
Section 5 (Conflicting Obligations) or Section 9 (Nonsolicitation) of this
Agreement or any other agreement regarding trade secrets, confidential
information or nonsolicitation. In the event either Kulr or ESLI seeks
injunctive relief, the prevailing party will be entitled to recover reasonable
costs and attorneys’ fees.

 

(e) Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

 

(f) Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party's address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective 3 business days after
mailing in accordance with this Section 11(f).

 

 6 

 

 

If to Kulr, to the address for notice on the signature page to this Agreement
or, if no such address is provided, to the last address of Kulr provided by Kulr
to ESLI. If to ESLI, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of ESLI
provided by ESLI to Kulr.

 

(g) Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.

 

(h) Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the court must modify the scope and/or application of such
provision to the extent necessary to make such provision legal and enforceable
and the other provisions shall remain effective and enforceable to the greatest
extent permitted by law.

 

[The signature page follows]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

ENERGY SCIENCE LABORATORIES, INC.

 

By:       Name:  Timothy R. Knowles       Title:  President  

 

Address:

 

6861 Nancy Ridge Dr. Suite B. San Diego. CA 92121-3214.

 

KULR TECHNOLOGY CORPORATION       By:         Name: Michael Mo         Title:
President  

 

Address:

KULR Technology

5339 Prospect Road. #180

San Jose, CA 95129USA

 

 8 

 

 

[Signature page to License and Development Agreement]

 

 9 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

CONSULTING AGREEMENT

 

 10 

 

 

EXHIBIT B

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

 11 

 